Citation Nr: 1207556	
Decision Date: 02/28/12    Archive Date: 03/09/12

DOCKET NO.  08-05 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder.  

2.  Entitlement to service connection for cold injury residuals to the extremities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran, Veteran's spouse


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1955 to August 1957.

This matter is on appeal from a September decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran originally testified at a hearing before a Veterans Law Judge in January 2009.  However, as this Veteran's Law Judge is no longer with the Board, the Veteran was afforded the opportunity to testify at a new hearing, which he did before the undersigned Veteran's Law Judge in December 2011.  He has also testified before a Decision Review Officer at the RO in September 2009.  Transcripts of all three hearings are of record.

This case was remanded by the Board in April 2009 and May 2011 for further development and, to the extent it is being adjudicated, is now ready for disposition.

The Board notes that the Veteran submitted additional evidence since the most recent statement of the case addressing his claim for cold injury residuals, which was issued in October 2009.  However, as this particular claim is being remanded for the reasons stated below, it will be reviewed RO based on all the evidence of record after the necessary development is complete.  Accordingly, the Board concludes that there is no prejudice in proceeding with consideration of this case without affording the RO an opportunity to review the evidence in question.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for cold injury residuals is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran had a preexisting lumbar spine disorder (fracture of lumbar spine at L3) that was noted on his induction physical examination.

2.  The Veteran's preexisting lumbar spine disorder increased in severity during active duty service and it has not been shown by clear and unmistakable evidence that this increase in severity is due to the natural progression of the disorder.  


CONCLUSION OF LAW

A preexisting lumbar spine disorder was aggravated by active duty service. 38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  

Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Moreover, under 38 C.F.R. § 3.303(b), the second and third elements of Shedden and Caluza may be established through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  

In cases of preexisting disorders and aggravation, a veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that the disease or injury existed prior to service and that it was not aggravated by service. VAOPGCPREC 3-2003 (July 16, 2003); see also Cotant v. Principi, 17 Vet. App. 116, 123-30 (2003). Only such conditions as are recorded in examination reports are to be considered as noted. 38 C.F.R. § 3.304(b) (2011). 

If the disorder is noted upon entry into service, the Veteran has the burden of establishing aggravation by showing that his preexisting disorder has increased in severity as a result of active duty service.  See 38 U.S.C.A. § 1153; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  On the other hand, aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  

Additionally, temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened. Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993).  Rather, "a lasting worsening of the condition" - that is, a worsening that existed not only at the time of separation but one that still exists currently is required.  Routen v. Brown, 10 Vet. App. 183, 189 (1997); Verdon v. Brown, 8 Vet. App. 529, 538 (1996).

If such an increase in severity is shown, it is presumed to have been aggravated absent clear and unmistakable evidence that the increase in disability is due to the natural progression of the disorder.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).

Finally, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006). 

The Veteran is seeking entitlement to service connection for a lumbar spine disorder.  According to his service treatment records, he fractured his L3 vertebra in April 1955, approximately six months before he entered active duty.  This fracture was noted at his June 1955 pre-induction physical.  The examining physician specifically recommended that the Veteran not be inducted into active duty for an additional two months, in order to allow this fracture to heal.  Therefore, as this fracture was observed upon entry into active duty, the presumption of soundness does not apply.  

Thus, the only question remaining before the Board is whether the Veteran's preexisting low back disorder increased in severity during active duty service and, if so, was this increase in severity beyond what would have been its natural progression.  In this regard, the service treatment records indicate that he was evaluated for back pain on a number of occasions from November 1955 to January 1956.  Specifically, he complained of pain in the back in November 1955, although he received only conservative treatment such as heat pads.  

Also, when the Veteran was seen in February 1956 for complaints of low back pain, the evaluating physician noted that the prior fracture was well healed and there was no evidence of bone or joint pathology.  However, the physician did diagnose a sacroiliac sprain and proscribed the use of a support tape belt until the pain subsided.  While a follow-up evaluation in March 1956 indicated that his pain had lessened, it was still present.  Therefore, it is clear that the preexisting lumbar spine disorder was still problematic in service.  

Since leaving active duty, the post service treatment records continue to indicate a lumbar spine disorder that become increasingly significant.   For example, X-rays in June 2008 indicated degenerative disc disease that was most prominent in the L4-L5 and L5-S1 discs.  In fact, his lumbar spine symptoms have become so severe that he underwent a lumbar spine laminectomy in 2001.  

In addition to the above evidence, the Veteran has also submitted competent evidence indicating that his current disorder is due to an active duty aggravation of the preexisting disorder.  Specifically, he has submitted a medical evaluation from May 2008 that was performed in conjunction with a claim for special monthly compensation based on the need for aid and attendance.  There, the evaluating physician stated that the Veteran experienced a spinal fracture prior to active duty, and that it had worsened during service due to his military duties.  

The evidence also includes a VA neurology consultation from August 2000, where the neurologist stated that the Veteran's has experienced progressively worse back pain since the time he fractured his back prior to entering active duty.  Moreover, in October 2007, an outpatient physician opined that that it was more likely than not that the Veteran's low back disorder worsened due his physical activity in service.  Finally, the Veteran has submitted an unsigned statement from his private physician who opined that his preexisting spine injury was aggravated by active duty.  

In addition to the above evidence, the Board has considered the Veteran's testimony before the Board in December 2011 regarding increased lumbar spine symptoms during active duty.  There, he stated that his military duties required him to lift heavy items such as ordinance.  See Hearing Transcript (T.) at 11.  Moreover, he asserted that he refused an offer to be medically discharged.  T. at 8-9.  

Given the above evidence, in conjunction with the Veteran's statements, the Board determines that it is at least as likely as not that the Veteran's lumbar spine disorder increased in severity during active duty.  Thus, the only outstanding issue is whether this increase was due to the normal progression of the disorder.

To that end, the Veteran underwent a June 2008 VA examination undertaken specifically to address this issue on appeal.  At that time, the Veteran reported that he had a spinal fracture in 1955, prior to entering the military, and that his back had gradually worsened over the years, leading to the laminectomy he underwent in 2001.  A physical examination indicated numbness in the extremities and weakness, as well as a decreased range of motion, although appeared to be at least partially attributable to Parkinson's disease.  

After an examination of the Veteran, the examiner diagnosed degenerative disc disease in the lumbar spine.  However the examiner opined that it was less likely than not that the Veteran's preexisting lumbar spine injury was permanently aggravated beyond the normal progression of the disorder while in service.  In providing this opinion, the examiner noted that there was no objective evidence in service to indicate that the spine disorder had increased in severity.  

While the VA examiner's opinion does have significant probative value, the Board nevertheless concludes that this opinion does not amount to clear and convincing evidence that the worsening of the disorder was merely due to the natural progression of the disorder.  As mentioned above, the Veteran sought treatment during active duty service on a number of occasions, and his claims of heavy lifting are consistent with his in-service duties.  

Therefore, the Board has concluded that the Veteran's preexisting low back disorder increased in severity while he was on active duty.  Moreover, the VA examiner's opinion from February 2008 notwithstanding, the Board determines that neither this opinion nor any other evidence in the record is clear and convincing evidence that the increase in severity was merely due to the normal progression of the disorder.  Service connection for this disorder is granted.  


ORDER

Service connection for a lumbar spine disorder is granted.  


REMAND

Regarding the his claim related to cold injury residuals, the Veteran has asserted that he served on board a Navy aircraft carrier in the waters off Korea during the Korean War.  Specifically while working on the flight deck, he was exposed to sub-zero temperatures with a significant wind chill.  

In support of his claim for benefits, the Veteran has submitted statements by two private physicians.  In the first, from February 2008, Dr. A.F. stated that the Veteran exhibited multiple symptoms consistent with cold exposure.  Similarly, in August 2008, another private physician, Dr. T.B., stated that a neurological examination and EMG studies confirmed the presence of generalized axonal sensory polyneuropathy in the upper and lower extremities.  He also opined that the Veteran's neuropathy was more likely than not caused by his frostbite injury during active duty, based on the Veteran's stated history and the lack of any other explainable etiology.  

The severity of the weather conditions on the Korean peninsula during the Korean War is well known and conceded by the Board.  Nevertheless, the Board may not presume cold exposure injuries based on the Veteran's exposure to low temperature environments.  Moreover, neither of the opinions provided has been based on a review of the Veteran's treatment records.  Therefore, before adjudicating the claim, the Board determines that a VA examiner's opinion is necessary.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. Obtain clinical records from the VAMC in Tampa, Florida, for the period from April 2009 to the present.  If the Veteran has received any treatment to his extremities from a private physician, and the records associated with such treatment are not in the claims file, the RO/AMC should also attempt to acquire these treatment records after receiving the Veteran's authorization. Any negative development should be included and discussed in the claims file.

2. Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any cold injury residuals.  All indicated evaluations, studies, and tests deemed necessary should be accomplished and all findings reported in detail.  The claims file, to include a complete copy of this Remand must be made available to the VA examiner for review.

With respect to any diagnosed cold injury residuals, the VA examiner should state whether it is at least as likely as not (i.e., probability of 50 percent or greater) that it had its onset in-service, or is otherwise etiologically related to his active service. The Veteran may be presumed to have been exposed to low temperature environments, although the examiner may consider other factors such as the length of time spent in such environments.  

The examiner should specifically address the private opinions provided in February and August 2008, as well as the Veteran's stated history of experiencing cold injury residuals since his active service.

The VA examiner should also provide a thorough rationale for his or her conclusions taking into consideration the evidence of record as well as the Veteran's statements.  If the VA examiner is unable to provide an opinion without resorting to speculation, a reasons and bases should be provided addressing why such an opinion cannot be rendered.  Moreover, if the VA examiner is unable to obtain the necessary data from his or her examination of the Veteran, an explanation as to why this information was not obtained should be entered into the report.

3. After any additional notification and/or development that the RO/AMC deems necessary is undertaken, the Veteran's claim should be readjudicated. If any benefits sought on appeal remain denied, the Veteran and his representative should be provided with a new supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue on appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


